Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1 and 2 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on January 10, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1 and 2 under 35 U.S.C. 103 as stated in the Office action dated November 17, 2022 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4,832,909).
	With respect to claims 1 and 2, Schmidt et al. (‘909) discloses a component prepared by using powder metallurgy techniques and powders of a maraging steel comprising by weight up to 0.02% C, 15-20% Ni, 0.5-5.0% Co, 0.5-4.0% Mo, 0.90-1.35% Ti, up to 0.3% Al, 0.03-0.35% Nb, up to 0.015% B and a balance of Fe and inevitable impurities wherein the steel has a high strength and hardness (e.g. at least 
Response to Arguments
4.	The applicant’s arguments filed on January 10, 2022 have been fully considered but they are not persuasive.	
The applicant argues that no linear Ti-rich portion can be formed in Schmidt et al. (‘909)’s article made by powder metallurgy because the portion can only be formed in laminate shaped articles. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. As stated in the Office action dated November 17, 2022, the component disclosed by Schmidt et al. (‘909) would meet the claimed laminate shaped article because a powder metallurgy process is known as a layer-by-layer process, indicating clearly that all the components made by a 
Conclusion
5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/11/2022